July 1, 1993
                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 92-2196

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        JOSEPH ARGENCOURT,
                         a/k/a JOE BLACK,

                      Defendant, Appellant.

                                           

No. 92-2197

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                       RODNEY J. ANDREONI,

                      Defendant, Appellant.

                                           

                           ERRATA SHEET

  The opinion of this Court issued on June  23, 1993, is amended  as
follows:

  On page 9, line 3:  change "elicted" to "elicited"

  On page 12, n. 6, line 5:  change "coversation" to "conversation"

  One page 16, line  3:  insert "provide" after "to" and replace the
comma after "of" to follow "providing"

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                            

No. 92-2196

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        JOSEPH ARGENCOURT,
                         a/k/a JOE BLACK,

                      Defendant, Appellant.

                                           

No. 92-2197

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                       RODNEY J. ANDREONI,

                      Defendant, Appellant.

                                           

          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

       [Hon. Francis J. Boyle, Senior U.S. District Judge]
                                                         

                                           

                              Before

                      Boudin, Circuit Judge,
                                           
            Coffin and Oakes,* Senior Circuit Judges.
                                                    

                                           

                  

*Of the Second Circuit, sitting by designation.

  Edward  C.  Roy  with whom  H.  Robert Beecher  was  on brief  for
                                                
appellant Joseph Argencourt.
  James A. Ruggiero for appellant Rodney J. Andreoni.
                   
  Margaret E.  Curran, Assistant U.S. Attorney,  with whom James  H.
                                                                    
Leavey, Assistant U.S. Attorney, and Lincoln C.  Almond, United States
                                                     
Attorney, were on brief for appellee.

                                           

                          June 23, 1993
                                           

     COFFIN, Senior  Circuit Judge.   Defendants  Rodney Andreoni
                                  

and  Joseph Argencourt  were  charged in  a two-count  indictment

alleging  their  involvement in  a  cocaine  distribution scheme.

Both men were convicted on Count 1, which charged a conspiracy to

distribute more than  500 grams  of cocaine.   Only Andreoni  was

convicted  on Count 2, which charged an attempt to distribute the

same  quantity of  the  drug.   Each  appeals his  conviction  on

various grounds.  We affirm.

                               I. 

     We shall begin with a brief description of the facts, as the

jury  could have found them, adding more detail in later sections

as necessary to explain our conclusions.

     The events underlying  this case began  in early 1991,  when

the Federal Bureau of Investigation (FBI) initiated an undercover

operation  to   probe  insurance   fraud  in  Rhode   Island  and

Massachusetts.    Andreoni  was   one  of  the  targets   of  the

investigation.   An undercover FBI agent, Gary Brotan, and an FBI

informant, Mark Vermyea, met  some 60 times with Andreoni  over a

period  of   approximately  one  year.    During   one  of  their

discussions, Brotan raised  the topic of cocaine.   Andreoni said

that he could provide substantial quantities of the drug.

     In  the course  of  several  recorded conversations  between

March 28, 1991, and August 5, 1991, Andreoni described one of his

sources as an individual from Pawtucket, Rhode Island, named "Joe

Black,"  which is an  alias used  by Argencourt.   On  August 26,

Andreoni,  Argencourt, Brotan and Vermyea attended a meeting at a

                               -4-

restaurant in  Seekonk, Massachusetts.   The  conversation, which

was recorded,  began with introductions, followed  immediately by

Andreoni's  statement to  Argencourt, "Tell  him what  the .  . .

prices  are  right now."    Argencourt  responded without  pause,

"Twenty eight."   Supp. App. at  33.  It is  undisputed that this

price referred to a kilogram of cocaine.

     The discussion  at the meeting also  touched on Argencourt's

cautious approach to  drug dealing.  Argencourt reported  that he

previously had left  drug trafficking "because of  all the heat."

Supp.  App. at  36.   He  said that  he  had been  set  up by  an

informant who was  wearing a wire, and  he had not insisted  that

Brotan and  Vermyea be checked  for wires  only because  Andreoni

said they  could be trusted.   Id. at 36-38.   Argencourt said he
                                  

would kill  anyone who "cops out"  on him, and noted  that he had

shot the informant who had worn the wire.  Id. at 38.
                                              

     The four men discussed the proposed cocaine transaction, and

eventually the deal was  set for the upcoming Friday,  August 30.

Id.  at 53-55.  Although no location was specified then, Andreoni
   

and Argencourt arranged in  a phone conversation Thursday evening

to meet at 9:30 a.m.  on Taunton Avenue in East Providence.   Id.
                                                                 

at 65.   Brotan, Vermyea and Andreoni  met Friday morning  at the

designated time and place, but Argencourt never appeared.  An FBI

agent  conducting surveillance reported  seeing Argencourt's car,

however, near the appointed  location, at about 10 a.m.  Tr. Vol.

I at  104-06.  The agent,  who identified the car  by its license

plate number, did  not get a look  at the driver.   A few minutes

                               -5-

later, the agent saw the car parked a short distance away, but he

was unable to see if anyone was inside.

     After the other three  had waited for a while,  Andreoni, at

the urging of Brotan  and Vermyea, telephoned Argencourt's office

to find out why he  was late.  Andreoni first reported  back that

he  had  spoken  to Argencourt's  secretary,  who  told  him that

Argencourt  had not returned from a 9:30 appointment.  Supp. App.

at 71.   After continuing to  wait a substantial period  of time,

the three men called off the deal and left.

     Andreoni, Brotan and  Vermyea met again  on September 9,  at

which  time  Andreoni suggested  an  alternative  way of  getting

cocaine.   Id. at  82-83.  Another  meeting was  held October  8.
              

Andreoni  told  the government  agents  that no  one  was selling

cocaine because  they  were nervous.    Id. at  84-86.   He  also
                                           

reported that Argencourt would not return his phone calls.

     The two defendants were  arrested in early 1992  and charged

with  conspiring to distribute  the one kilogram  of cocaine that

had  been the  focus  of  the August  26  meeting and  August  30

rendezvous.  No cocaine ever was seized.

                               II. 

     Both defendants claim that  the evidence was insufficient to

support  their  conspiracy  convictions.   They  claim  that  the

conversation during the August 26 meeting, although  focused on a

possible cocaine deal, was  vague and noncommittal and failed  to

demonstrate  the  intent  necessary   to  form  an  agreement  to

distribute the charged amount  of cocaine.  See United  States v.
                                                              

                               -6-

O'Campo, 973 F.2d 1015, 1019 (1st Cir. 1992) (describing elements
       

of conspiracy).

     The  well-established  standard  for evaluating  sufficiency

claims requires us to  review the evidence as a  whole, including

all reasonable inferences from that  evidence, in the light  most

favorable to the government.  See, e.g., United States v. Tejeda,
                                                                

974 F.2d 210, 212 (1st Cir. 1992).  If, in so doing, we find that

a rational trier  of fact  could find guilt  beyond a  reasonable

doubt, we have  no option but to affirm the  jury's verdict.  Id.
                                                                 

We may not weigh the evidence, and all credibility questions must

be resolved in favor of the verdict.  United States v. Ortiz, 966
                                                            

F.2d 707, 711 (1st Cir. 1992).

     While we recognize  that this  case is unusual  in that  the

government  recovered no  cocaine from  these defendants  nor any

other  physical evidence  of drug  dealing, we believe  the tape-

recorded  conversations and other circumstances were sufficiently

telling  to support the jury's determination.  Beginning in March

1991,  Andreoni repeatedly  assured  Brotan and  Vermyea that  he

could arrange  to purchase  cocaine  for them,  and he  mentioned

Argencourt as one of two possible suppliers.  Argencourt appeared

at the August 26 meeting with Andreoni, and,  without hesitation,

stated the price for a kilogram of cocaine.  A  jury easily could

find  that  the  defendants  came  to  the meeting  intending  to

consummate a deal with the two government agents.

     The fact that the final details -- the  time and location of

the  transaction -- were not set until after the meeting does not

                               -7-

undermine  the jury's  conclusion that  a conspiracy  was formed.

See, e.g., United States v. Iennaco, 893 F.2d 394, 398 (D.C. Cir.
                                   

1990)  ("There  need not  be a  specific  agreement as  to price,

quantity,  and time, place and manner of delivery.")  Indeed, the

evidence permitted the jury to find that  Andreoni and Argencourt

consulted and agreed upon those details during a conversation the

evening before the scheduled August  30 deal.  See Supp.  App. at
                                                  

65,  72.   The jury  also reasonably  could have  found that  the

admittedly  cautious  Argencourt  arrived  at the  scene  of  the

planned transaction  at the  designated time but  decided against

making the delivery because he detected something amiss.

       This  case  is  unlike  Iennaco, heavily  relied  upon  by
                                      

Argencourt,  where  the court  reversed  a conspiracy  conviction

because  it  found  only  "various  unaccepted  offers  and  much

tentative  talk," 893 F.2d at 398.  The defendants here discussed

with the  interested purchasers a specific  one-kilogram, $28,000

cocaine  deal that  was  to  take  place  on  a  particular  day.

Subsequent actions and statements by the two defendants confirmed

-- or so the jury could have found -- that deal.  We consequently

find no basis for disturbing the jury's verdict on the conspiracy

count.1

                              III. 

                    

1 For the same reasons, we  affirm the district court's denial of
Argencourt's  motion  for  new  trial.    See  United  States  v.
                                                             
Rothrock, 806  F.2d 318, 321-22  (1st Cir. 1986)  (disposition of
        
new  trial motion  will not  be disturbed  on appeal  "unless the
court abused its discretion or misapplied the law").

                               -8-

     Andreoni  also challenges  the sufficiency  of the  evidence

supporting his  conviction on Count  2 for attempt  to distribute

cocaine.  To prove attempt, the government must establish both an

intent to commit the substantive offense and a "`substantial step

towards its  commission,'" United States v.  Chapdelaine, No. 92-
                                                        

1358, slip  op. at 10  (1st Cir. March 25,  1993) (quoting United
                                                                 

States v. Figueroa, 976 F.2d  1446, 1459 (1st Cir. 1992)).   This
                  

step must be "`more  than mere preparation'" but "`less  than the

last  act   necessary  before   the  actual  commission   of  the

substantive crime,'" Chapdelaine, slip  op. at 10 (quoting United
                                                                 

States v. Manley, 632 F.2d 978, 987 (2d Cir. 1980)).
                

     The evidence  described in the  preceding section adequately

establishes  Andreoni's intent  to commit the  substantive crime.

We think it beyond debate that he also engaged in the substantial

step necessary  to corroborate his  intent.  After  arranging the

meeting  at the restaurant on August 26, Andreoni nailed down the

details  of the transaction in a conversation with Argencourt and

communicated  the information  to Brotan  and Vermyea.   Andreoni

hooked up with the  two government agents at the  appointed time,

and waited  for a substantial  period with them  for Argencourt's

arrival.  He  called Argencourt's office in an effort to find out

about  the  delay.   The jury  reasonably  could have  found that

Andreoni  had taken the  transaction to the  brink of completion,

and  that it failed to  occur only because  of Argencourt's last-

minute  caution.    This certainly  was  enough  to establish  an

attempt.

                               -9-

                               IV. 

     Argencourt  challenges the  district court's  denial of  his

mid-trial  motion   for  severance,   which  was  based   on  the

introduction of  evidence of other crimes  committed by Andreoni.

The evidence at issue concerned Andreoni's solicitation of arson.

Andreoni's lawyer initially  elicited testimony about  arson from

Agent  Brotan in  an effort  to develop  the defense  theory that

Andreoni  had pretended to comply with Brotan and Vermyea's plans

because he feared  they would harm  or kill his family.   Through

his  cross-examination,  the lawyer  established that  Brotan and

Vermyea had portrayed themselves as dangerous individuals willing

to commit violent acts,  and that Vermyea had told  Andreoni that

burning buildings was his specialty.  Tr. Vol. I at 79, 89-90.

      On redirect,  the prosecutor  asked Brotan about  the arson

discussions he  had had  with Andreoni.    Brotan testified  that

Andreoni  had suggested that Brotan and Vermyea might be hired to

burn both a Providence restaurant belonging to Andreoni's brother

and the house of an attorney whose wife had been awarded the home

in  a  divorce settlement.    According to  Brotan,  Andreoni had

indicated that it did not matter if the wife was in the  house at

the time it was burned.

     Argencourt's severance motion was  premised entirely on this

arson testimony.  See Tr.  Vol. I at 162.2  The  court's decision
                     

to deny the motion  is reversible only upon  a strong showing  of

                    

2 The trial also included testimony about other  criminal conduct
by Andreoni, see Section  V infra, but the severance  motion made
                                 
reference only to the arson activity.

                               -10-

prejudice,  demonstrating a  manifest  abuse  of discretion  that

denied  the defendant a fair trial.   See United States v. Olivo-
                                                                 

Infante,  938 F.2d 1406, 1409  (1st Cir. 1991);  United States v.
                                                              

Boylan, 898 F.2d 230, 246 (1st Cir. 1990).
      

     Argencourt has not met this standard.  As an initial matter,

his attorney failed to  object to Brotan's testimony when  it was

given.  This fact was noted by the district court, see Tr. Vol. I
                                                      

at 162,  and, in our view,  suggests that the evidence  had less-

than-monumental   significance  to   Argencourt's  case.     More

importantly, the  lawyer did cross-examine Brotan  at some length

for the purpose of establishing  that Argencourt was not involved

in Andreoni's other criminal activities, including arson, and the

agent's  testimony unequivocally  excluded Argencourt  from those

crimes.   See Tr. Vol. I at  101-02.  The record thus provides no
             

basis for a  finding of  prejudice.  Consquently,  we affirm  the

district court's denial of Argencourt's severance motion.

                                V.

     Andreoni claims  that the  district court erred  by allowing

into evidence testimony concerning his efforts to obtain firearms

for Brotan and Vermyea.  We think it apparent that  the testimony

had  a reasonable connection with  issues in the  case and, given

its  relevance, the district court's weighing of the value of the

evidence  against its  prejudicial effect  fell within  the trial

judge's  discretion.  See United States v. Spinosa, 982 F.2d 620,
                                                  

628  (1st Cir.  1992) (admission  of prior  bad acts  evidence is

reviewed only for abuse of discretion).

                               -11-

     It  is well  established that, under  Fed. R.  Evid. 404(b),

evidence  of prior  bad  acts  is  not  admissible  to  show  bad

character  or propensity to commit  a crime, but  may be admitted

when  it  has  some  "special,"  non-character based  relevance.3

United States  v.  Arias-Montoya, 967  F.2d  708, 709  (1st  Cir.
                                

1992).  In this case, a primary defense theory was that Andreoni,

throughout  his relationship  with  the  government  agents,  was

merely puffing, making wild and unfounded promises that he had no

ability or intention  to fulfill.   Andreoni wanted  the jury  to

believe that the  proposed cocaine deal was no more than big talk

by an expert bragger.

     Evidence that Andreoni did  follow through on obtaining guns

for  Brotan and Vermyea strikes at the  heart of this theory and,

consequently, had significant probative value for a purpose other

than showing criminal propensity.  See Figueroa, 976 F.2d at 1454
                                               

(other   acts  evidence   admissible   to   corroborate   matters

significant to the prosecution's  case).  Our caselaw establishes

that   such  evidence   is   admissible  unless   its  value   is

"substantially  outweighed"  by  the  risk  of  unfair prejudice,

confusion,  or waste of time.  See, e.g., Arias-Montoya, 967 F.2d
                                                       

at  710; Fed.  R. Evid.  403.   No such imbalance  occurred here.

Although the evidence certainly was prejudicial, nothing about it

                    

3 Fed. R. Evid.  404(b) states that "[e]vidence of  other crimes,
wrongs, or  acts is not  admissible to  prove the character  of a
person in order to show action in conformity  therewith.  It may,
however,  be admissible  for  other purposes,  such  as proof  of
motive,  opportunity,  intent,   preparation,  plan,   knowledge,
identity, or absence of mistake or accident . . . ."

                               -12-

was  unfairly so.  See Spinosa, 982  F.2d at 628.  The jury knew,
                              

from  other testimony,  that  Andreoni was  involved in  criminal

activities  other than  the alleged  cocaine dealing.   Moreover,

when the firearms  evidence first was  elicited from Brotan,  the

district court gave a limiting instruction advising the jury that

it  was  admissible  "only for  the  purpose  of  disclosing what

relationships were  between the parties . . . ."   See Tr. Vol. I
                                                      

at 99.4  We therefore reject this claim of error.5

                               VI.

     During deliberations,  the jurors  asked to rehear  the tape

recording  of the conversation that took place on August 26 among

the defendants and the two government agents.   Argencourt argues

on appealthat thedistrict courterred inacceding to theirrequest.6

                    

4  The firearms  testimony was elicited  twice during  the trial,
first from  Brotan during redirect examination  by the prosecutor
and  later from Andreoni when  he testified as  a defense witness
for  Argencourt.    When  Brotan  testified,  Andreoni's  counsel
objected to the evidence  as irrelevant, and it was at  that time
that  the  district court  instructed  the  jury  of the  limited
appropriate use for the  evidence.  See Tr. Vol.  I at 99.   When
                                       
the  testimony was  elicited a  second time,  from Andreoni,  the
attorney raised a specific 404(b) objection.   In overruling that
objection, the  trial judge noted Andreoni's defense  that he was
"play acting."   See Supp. App. at 114-15.   There was no request
                    
for a limiting instruction at that time, and none was given.

5 In light of our disposition, we do not address the government's
suggestion that Andreoni's 404(b) objection was untimely.  Nor do
we  consider Andreoni's  cursory  reference  to the  government's
failure to give pretrial notice of its intent to use the firearms
evidence.    This  issue  was neither  raised  below  nor briefed
meaningfully on appeal.

6 The tape recording  for August 26 was introduced  into evidence
in  two parts.   One cassette contained  a recording  of the two-
minute interval  between the time  the recorder was  activated in
the  parking lot  of  the restaurant  and  the beginning  of  the
conversation inside the restaurant.  The other tape contained the

                               -13-

     We  repeatedly  have held  that  the decision  to  reread or

replay  testimony during  jury deliberations  rests in  the sound

discretion  of the district court.  See United States v. Akitoye,
                                                                

923 F.2d 221, 226 (1st Cir. 1991) (citing cases).  The factors to

be considered are "the reasonableness of the request, the ease or

difficulty  in compliance,  and what  is likely  to be  gained or

lost."  Id.
           

     With  these  factors in  mind, there  is  no doubt  that the

district  court acted  well within  its discretion.   The  jury's

request was  specific and easy to accommodate.   The conversation

the  jury sought  to revisit  was the  most significant  piece of

evidence  presented  by  the  prosecution,  particularly  against

Argencourt, and providing the jury with a second chance to digest

it strikes us as  fully appropriate.  Indeed, the  jurors' desire

for a repetition is likely to reflect an appropriate concern that

the conversation be evaluated  as carefully as possible.   We see

no likelihood that the jury gave it undue emphasis.   

                               VII.

     Both  defendants  argue that  the  district  court erred  in

calculating  their  offense  levels  based  on  one  kilogram  of

cocaine.  Although  they do not dispute that one kilogram was the

                    

conversation.  Both  tapes had been played for  the jury, and the
court ordered that  both be  replayed in response  to the  jury's
request during deliberations.
     Although his brief is unclear, we believe Argencourt intends
on  appeal to challenge the replaying of both tapes.  Regardless,
we see  no need to dwell  on this ambiguity or to  delve into the
issue  of waiver, raised by  the government, because  we think it
manifest that the court acted properly.  See infra.
                                                  

                               -14-

amount  negotiated,7  they  claim  that  there  was  insufficient

evidence  that they  were capable  of actually  producing such  a

large quantity  of the drug.   Under  the Sentencing  Guidelines,

they  assert,  the amount  of  drugs involved  in  an uncompleted

transaction may  be  considered only  if the  evidence shows  the

defendants intended  to produce,  and were reasonably  capable of

producing, that amount.  See U.S.S.G.   2D1.1, comment. (n.12).8
                            

     This argument  has some  facial appeal because,  as Andreoni

argues, "during the entire transaction,  no drugs were seized, no

samples  were  given,  no  money  exchanged  for  drugs  and   no

distribution of drugs was made."   Brief at 27.  Andreoni  had no

history  of drug dealing and Argencourt  stated during the August

26 meeting that he had been out of the business for some time.

     The claim  fails upon  closer scrutiny, however,  because it

is,  in essence, simply a  reiteration of the  sufficiency of the

evidence argument.  Although  the defendants claim that  the one-

kilogram  amount used by the district  court is too high, they do

                    

7  Andreoni explicitly  acknowledges that  one kilogram  was "the
negotiated amount of drugs,"  see Brief at 26.   Argencourt makes
                                 
no argument that the government or court misunderstood the amount
being discussed in the tape-recorded conversations. 

8 The note states, in pertinent part:

     [W]here  the court  finds  that the  defendant did  not
     intend  to produce  and was  not reasonably  capable of
     producing   the  negotiated  amount,  the  court  shall
     exclude from the guideline calculation  the amount that
     it finds  the defendant did  not intend to  produce and
     was not reasonably capable of producing.

Until  November  1992, when  the  Guidelines  were amended,  this
statement appeared in   2D1.4, comment. (n.1).

                               -15-

not say what amount  the district court properly could  have used

for  calculating  their  offense  levels.   In  our  view,  their

objection  is really to  the jury's finding of  guilt, and to the

court's endorsement of it through sentencing.

     This is not to say  that a finding of guilt in  a conspiracy

case,  by   itself,  binds  a  court  to  the  amount  explicitly

negotiated  by  the  defendants.   A  jury's  supportable  guilty

verdict may establish that the defendants intended to produce the

quantity at issue,  which in turn is at least  some evidence of a

capacity  to  produce  it.    It  is  not,  however,  conclusive.

Application  note 12  permits the  court to  hold the  defendants

responsible for a lesser quantity, notwithstanding their specific

negotiations,  if the  court is  unpersuaded that  the defendants

actually intended and could have provided the full amount.

     The application note does  not help defendants in this  case

because  the  evidence  suggests the  capacity,  as  well as  the

intent,  to sell one kilogram of cocaine.  The taped negotiations

demonstrated the  defendants' knowledge about the  drug trade and

revealed   that   Argencourt  had   significant   past  narcotics

experience.   See  Supp. App.  at 33-36.   Andreoni's  efforts to
                 

obtain  firearms  for  the agents  suggested  real criminal-world

connections.  In accepting the one-kilogram amount as a realistic

reflection  of the  defendants' culpability,  the district  court

relied specifically on the  fact that Argencourt, at the  time of

                               -16-

this  offense, was out on bail on  state drug charges.9  That the

state charges  involved significantly smaller amounts  of cocaine

than  the one  kilogram does  not undermine  the crucial  fact of

prior access  to the  drug.   These circumstances taken  together

amply  support  the  district  court's  finding  that  defendants

intended  to   provide,  and  were  capable   of  providing,  the

negotiated amount of cocaine.  See United States v. McCarthy, 961
                                                            

F.2d 972,  978 (1st Cir. 1992)  (sentencing court's determination

of drug amount reviewed only for clear error).10

     Thus, this claim, like the others, is unavailing.

     Affirmed.
             

                    

9  According to  Argencourt's  presentence report,  the incidents
underlying  the state  charges  occurred in  November 1990  when,
under  surveillance by Pawtucket police, a confidential informant
made  three purchases of cocaine  from him.   Two counts alleging
delivery  of  cocaine  ultimately  were  dismissed,  and  he  was
sentenced  on  a  single  count of  possession  of  a  controlled
substance.

10  The  circuits have  not been  uniform  in their  treatment of
application  note  12.    A  conflict  exists  over  whether  the
government bears the  burden of showing  intent and capacity,  or
whether  the  defendant bears  the burden  of  showing a  lack of
intent  and capacity, see United States v. Barnes, 1993 U.S. App.
                                                 
LEXIS 11153, at *5-9 (9th Cir. May  17, 1993) (citing cases), and
some  confusion exists  over  whether the  court  is required  to
exclude a negotiated amount only where the  defendant lacked both
                                                                 
the  intent and the ability to complete the drug transaction, see
                                                                 
United States v.  Brooks, 957  F.2d 1138, 1151  & n.11 (4th  Cir.
                        
1992).   These  issues were  neither raised  nor of  significance
here.   Even assuming the government had the burden, the evidence
was  sufficient  to support  the  district  court's finding  that
defendants intended  and could  produce the negotiated  amount of
                        
cocaine.

                               -17-